DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/05/2021 is acknowledged. Claims 1-20 are pending, with claims 13-17 remaining withdrawn; therefore, claims 1-12 and 18-20 are the claims addressed below. The rejections made under 35 USC 112(b) in the 07/09/2021 Office action 

Claim Interpretation
Claims 1-12 and 18-20 are directed towards an apparatus (i.e., additive manufacturing system). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Objections
Claim 1 is objected to because of the following informalities: "the molten material" recited in lines 3-4 of the claim should read "the molten pool" as introduced in lines 2-3 of the claim. One of ordinary skill in the art would reasonably deduce "the molten material" was intended to reference "the molten pool" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: "the flexible guide tube" recited in line 8 of the claim should read "the flexible guide tube assembly" as introduced in line 7 of the claim. One of ordinary skill in the art would reasonably deduce "the flexible guide tube" was intended to reference "the flexible guide tube assembly" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to claim 6 and claim 12 overcome the rejections previously made; therefore, the rejections made under this section in the 07/09/2021 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ARMANI et al. (US 2016/0236409).
As to claim 1: ARMANI discloses a 3D printer 1 (i.e., additive manufacturing system) which can produce a 3D model ([0065]); thus, ARMANI reads on the claimed additive manufacturing system. 
Additionally, ARMANI discloses the filament 600 being pushed through tube 120, and guided up the tube 120, until the filament 600 eventually passes inside the extruder body cover 871 and reaches the extruder gear 865 ([0065]), where the extruder gear 865 is driven by motorE 835 ([0066]). The filament 600 disclosed in ARMANI is pushed by the extruder motor such that it moves into nozzle 811, the nozzle 811 including a nozzle cover 813 and heating element 812 ([0066]; [0118]; FIG. 19); where the 
ARMANI discloses in order to achieve a 3D printed model using the 3D printer 1, plastic filament 600 is provided in cord form or on filament roll 601 (i.e., consumable assembly); where the plastic filament 600 is unrolled from the filament roll 601 and is pushed through tube 120 (i.e., guide tube assembly), the majority of which is inside the braided cover of cable assembly 121 connected to the 3D printing enclosure ([0065]). ARMANI illustrates the cable assembly 121, and therefore the tube 120, forming a filament path for the filament 600 from the filament roll 601 (FIG. 2; FIG. 8; FIG. 12) to the extruder/nozzle assembly (FIG. 2; FIG. 11). Consequently, ARMANI reads on the claimed guide tube assembly configured to be coupled to the print head and configured to be coupled to a consumable assembly, the guide tube configured to provide a filament path for the filament from the consumable assembly to the print head. 
As discussed above, ARMANI discloses the plastic filament 600 is unrolled from the filament roll 601 and is pushed through tube 120 (i.e., guide tube assembly), the majority of which is inside the braided cover of cable assembly 121, and therefore reads on the claimed guide tube assembly including an inner tube having an interior passageway configured to receive the filament (tube 120), and an outer tube surrounding the inner tube (cable assembly 121). 
Though, ARMANI fails to explicitly disclose the claimed inner tube having a relatively low coefficient of friction to minimize drag force between the interior passageway and the filament as it travels to the print head, wherein the inner tube is made of a material that is permeable to moisture; 
However, ARMANI teach the cable assembly 121 containing filament tube 120 inside it, as well as containing within it wired to power the heating element, motors and wired for position sensing ([0110]), indicative that while ARMANI teaches the cable assembly 121 (i.e., outer tube) to be a braided cover, it would need to be “substantially moisture impermeable material and providing a substantially moisture-impermeable barrier.”
ARMANI also teaches, in regards to the nozzle attached to the extruder, the inclusion of PTFE internal nozzle tube 815 (i.e., inner tube) inside of nozzle 811 (i.e., outer tube surrounding inner tube) which creates a double-wall design where there is an inner wall made of polytetrafluoroethylene (PTFE) (i.e., inner tube made of material that is permeable to moisture) and an outer wall made of stainless steel (i.e., outer tube made of a substantially moisture impermeable material and provides a substantially moisture impermeable barrier) ([0136]). Moreover, ARMANI teaches the internal nozzle tube 815 made of PTFE provides direct contact with the filament (i.e., inner tube having an interior passageway configured to receive the filament) and reduces friction ([0133]). Additionally, ARMANI recognizes that the use of a PTFE material in a wall/tube in direct contact with a filament passing through, facilitates a low friction coefficient to prevent the filament from jamming against the walls of a tube made from of a different material under its own pressure ([0120]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the double-wall design taught by ARMANI in regards to the nozzle into the cable assembly 121 and filament tube 120 (i.e., guide tube assembly) of ARMANI given it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In this case, one of ordinary skill in the art viewing ARMANI, would have reasonably deduced that if the double-wall design of the nozzle having an inner tube of PTFE 
As to claim 2: ARMANI remains as applied above. ARMANI further discloses the claimed inner tube is made of a polymeric material and the outer tube is made of a metallic material ([0136]). 
As to claim 3: ARMANI remains as applied above. ARMANI further discloses the claimed inner tube is made of one or more materials selected from the group consisting of nylon, polypropylene and polytetrafluoroethylene ([0120]; [0133]; [0136]).
As to claim 4: ARMANI remains as applied above. ARMANI further discloses the claimed outer tube is made of a metallic material ([0136]).
As to claim 5: ARMANI remains as applied above. ARMANI further discloses the claimed outer tube is made of stainless steel or metallized biaxially-oriented polyethylene terephthalate ([0136]). 
As to claim 6: ARMANI remains as applied above. ARMANI further discloses the claimed wherein at least a portion of the guide tube assembly connects the filament path from the consumable assembly to an additive manufacturing system housing ([0066]; [0080]; FIG. 2; FIG. 8; FIG. 12). 
As to claim 7: ARMANI remains as applied above. ARMANI further discloses the claimed at least a portion of the guide tube assembly is substantially rigid (FIGs. 1-2; FIG. 19 – cable assembly 121). 
As to claim 8: ARMANI remains as applied above. ARMANI further discloses the claimed at least a portion of the guide tube assembly is flexible and self-supporting (FIGs. 1-2 – cable assembly 121). 
As to claim 9: ARMANI remains as applied above. ARMANI further discloses the claimed outer tube is sufficiently rigid to define a self- supporting bend radius (FIGs. 1-2; FIG. 19 – cable assembly 121).
As to claim 18: ARMANI remains as applied above and therefore discloses the claimed additive manufacturing system, comprising: a print head configured to selectively receive a filament made of a hygroscopic material ([0066]), heat the hygroscopic material of the filament into a molten pool, and 
As to claim 20: ARMANI remains as applied above. ARMANI further discloses the claimed inner tube is made of one or more materials selected from the group consisting of nylon, polypropylene and polytetrafluoroethylene, and wherein the outer tube is made of a material selected from the group consisting of stainless steel and metallized biaxially-oriented polyethylene terephthalate ([0136]).

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ARMANI et al. (US 2016/0236409; of record) in view of ZINNIEL et al. (US 2010/0327479; of record). ARMANI teaches the subject matter of claim 1 and claim 18 above under 35 USC 103.  
As to claim 10: ARMANI remains as applied above. ARMANI discloses a filament roll 601 in the base frame 101 ([0081]) equivalent to the claimed consumable assembly configured to retain a supply of filament, wherein the consumable assembly is configured to be retained by the additive manufacturing system. Though, ARMANI fails to disclose the claimed low humidity environment. 
However, ZINNIEL teaches consumable materials for use in extrusion-based manufacturing systems ([0002]). ZINNEL further teaches the system to include a compounder which provides modeling 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the compounder (i.e., consumable assembly) with an interior region maintained at a low humidity level taught by ZINNIEL into ARMANI. ZINNIEL recognizes doing so to be advantageous as a low humidity level reduces absorption of water into the filament allowing for the resulting filament in the extrusion process to maintain a low moisture content ([0033]). 
As to claim 11: ARMANI and ZINNIEL remain as applied above and therefore read on the claimed consumable assembly configured to retain a supply of the filament in a low humidity environment, wherein the consumable assembly is configured to connect to the additive manufacturing system with the guide tube, while located externally to the additive manufacturing system (see the rejection of claim 10 above; see FIG. 1 – system 10 and compounder 12). 
As to claim 12: ARMANI and ZINNIEL remain as applied above and therefore read on the claimed consumable assembly is configured to circulate heated air about the filament (see ZINNIEL [0033]), for similar motivation discussed in the rejection of claim 10 above.  
As to claim 19: ARMANI and ZINNIEL remain as applied above and therefore read on the claimed humidity-controlled enclosure for storing a filament supply, at least a portion of the guide tube assembly provides the filament path from the enclosure to the additive manufacturing system housing (see the rejection of claim 10 above). 



Response to Arguments
Applicant’s arguments, see page 9 of the remarks filed 10/05/2021, with respect to the rejection(s) of claim(s) 1 and 18 under 35 USC 102 have been fully considered and are persuasive, in view of the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the primary reference ARMANI, applied and discussed in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743